Title: To John Adams from Timothy Pickering, 1 August 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State August 1. 1799.

Mr. Paleski, formerly Prussian Consul in the U States, has sent me a certified copy of a commission from the King of Prussia to Johann Ernst Christian Schultze, appointing him his Consul at Baltimore, where Mr. Schultze resides. Mr. Paleski called this morning, and expresses no doubt of the authenticity of the appointment, and prays that the exequatur may issue. The original probably may arrive: but with the evidence of the formal copy bearing every mark of authenticity, I supposed you would be inclined to grant the exequatur; which therefore I have had made out, and now inclose for your signature, if approved.
I have the honor to be, / with great respect, / sir, your most obt. / servt.

Timothy Pickering